— In an action to recover damages for breach of contract and negligence, the defendant New York Adjustment Bureau, Inc., appeals from an order of the Supreme Court, Nassau County (McCormack, J.), dated May 8, 2012, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
*510In opposition to the prima facie showing of the defendant New York Adjustment Bureau, Inc. (hereinafter NYAB), of its entitlement to judgment as a matter of law, the plaintiff raised a triable issue of fact as to whether it is entitled to recover damages against NYAB on its causes of action sounding in breach of contract and negligence (see Leon v Martinez, 84 NY2d 83, 88-89 [1994]; Complete Mgt., Inc. v Rubenstein, 74 AD3d 722, 723 [2010]).
NYAB’s remaining contention is without merit.
Accordingly, NYAB’s motion for summary judgment dismissing the complaint insofar as asserted against it was properly denied. Rivera, J.P., Hall, Cohen and Miller, JJ., concur.